Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 12, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159001                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159001                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 327491
                                                                    Wayne CC: 14-004600-FH
  DARRELL WILDER, a/k/a DARRELL
  JOHN WILDER, a/k/a DARRELL J. WILDER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 27, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part III of the Court of Appeals opinion,
  and we REMAND this case to that court for reconsideration of the defendant’s argument.
  The Court of Appeals erred in asserting that the erroneously admitted testimony of
  Tameachi Wilder regarding her knowledge of the defendant’s prior firearms-related
  convictions was harmless due to the “untainted and unequivocal testimony” of two police
  officers that they saw the defendant in possession of the gun. The Court of Appeals
  failed to acknowledge that two other witnesses (Charmell Richardson and Carlos Wilder)
  offered testimony that contradicted that testimony. That failure resulted in the Court of
  Appeals effectively determining that the officers’ testimony was credible and that
  Richardson’s and Wilder’s was not. On remand, the Court of Appeals shall engage in
  “an examination of the entire cause,” People v Lukity, 460 Mich 484, 495-496 (1999),
  and reconsider whether it is more probable than not that the error was outcome
  determinative.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 12, 2019
           t0605
                                                                               Clerk